Title: From Thomas Jefferson to the President Pro Tempore of the Senate, 17 November 1792
From: Jefferson, Thomas
To: President Pro Tempore of the Senate



Sir
Philadelphia Nov. 17. 1792.

I have the honor to inclose you, according to the directions of the law, a Report of the proceedings of the Trustees under the acts for the reduction of the Public debt, since the date of their last report; and to assure you of the sentiments of perfect respect with which I am, Sir Your most obedt & most humble servt

Th: Jefferson

